EXHIBIT 10.15

 

Severance Agreement Dated August 1, 2005

Between the Company and Bryan Lampropoulos

 

CONSULTING AGREEMENT AND RELEASE OF ALL CLAIMS

 

THIS CONSULTING AGREEMENT AND RELEASE OF ALL CLAIMS (the “Agreement”) is entered
into between Merit Medical Systems, Inc., a Utah corporation (“Employer”), and
Bryan Lampropoulos (“Consultant”) (together the “Parties”).

 


DEFINITIONS

 

Employer:  As used herein, the term “Employer” shall mean and refer to Merit
Medical Systems, Inc., a Utah corporation.

 

Affiliate:  As used herein, the term “Affiliate” shall mean and refer to any
officer, director, shareholder, employee, and/or agent of Employer; and/or any
subsidiary, division, or affiliate of Employer (including without limitation any
officer, director, shareholder, employee, and/or agent of any such subsidiary,
division, or affiliate); and/or any entity (including without limitation any
officer, director, shareholder, employee, and/or agent of such entity) in which
Employer owns, directly or indirectly, a legal or beneficial interest (whether
in whole or in part); and/or any individual or entity (including without
limitation any officer, director, shareholder, employee, and/or agent of such
entity) that owns, directly or indirectly, a legal or beneficial interest
(whether in whole or in part) in Employer.

 


BACKGROUND

 

Employer terminated Consultant’s employment, effective August 1, 2005 (the
“Termination Date”).  By this Agreement, and the sums to be paid for the benefit
of Consultant,  the Parties intend to (1) enter into a consulting agreement
effective August 1, 2005 for a one-year term; and (2) to resolve any and all
disputes of any kind or character, if any, between them, including without
limitation any and all disputes arising from or related to Consultant’s
employment with Employer or any Affiliate, the termination of that employment,
or otherwise.  Accordingly, Employer and Consultant hereby agree as follows:

 

Agreement

 

1.                                      Consulting Services.  Employer desires
to engage Consultant to provide certain consulting services that pertain to
Employer’s international and OEM business, including without limitation,
providing pricing, customer information, customer introductions, marketing
information, and product configurations and any other related information
reasonably requested by Employer  (“Consulting Services”).  Consultant agrees to
be available by telephone upon Employer’s reasonable request for the purpose of
transitioning the international and OEM business (“Professional Services”). 
Consultant shall perform his obligations hereunder as an independent contractor,
and nothing contained herein shall be deemed to create a relationship of
employer-employee, master-servant, agency, partnership or joint venture. 
Consultant shall have no authority to bind Employer to any agreements or other
commitments.  Consultant shall not, explicitly or implicitly, give any
appearance of having specific or apparent authority to bind Employer to any
agreements or other commitments.

 

2.                                      Term.  Consultant agrees to perform the
Consulting Services for a one-year period commencing August 1, 2005 until
July 31, 2006 (“Term”).

 

3.                                      Payment to Consultant.

 

a.               Employer shall pay Consultant the total sum of Four Hundred
Fifty Thousand Dollars ($450,000) during the Term (“Payment Amount”), payable in
26 equal, bi-weekly installments in the amount of $17,307.70.  The bi-weekly
installments shall commence on Employer’s first regular payroll date immediately
following the Termination Date and continuing thereafter until paid in full (the
“Payout Period”).  The Payment Amount shall be calculated as follows:  In
consideration for the promises and covenants of Consultant under

 

--------------------------------------------------------------------------------


 

Sections 7, 8, 9, and 10, Employer shall pay to Consultant $360,000.  In
consideration for Consulting Services under Section 1, Employer shall pay
Consultant $90,000.

 

b.               If Consultant properly elects continuation coverage under
Employer’s group medical and/or dental insurance plan pursuant to Sections 601
through 607 of the Consultant Retirement Income Security Act of 1974, as amended
(“COBRA”), Employer will pay that portion of the premium which Employer paid on
behalf of Consultant and Consultant’s enrolled family members prior to the
Termination Date through the earlier of (a) August 31, 2007; (b) the date
Consultant first becomes eligible for coverage under any group health plan
maintained by another employer of Consultant or his spouse; or (c) the date such
COBRA continuation coverage otherwise terminates as to Consultant under the
provisions of Employer’s group medical insurance plan.  Nothing herein shall be
deemed to extend the otherwise applicable maximum period in which COBRA
continuation coverage is provided or supersede the plan provisions relating to
early termination of such COBRA continuation coverage.  Consultant agrees that
his portion of the premium for such coverage, if any, shall be deducted from the
payments payable to Consultant under Section 1.a. above.

 

c.               Payment of any monies to or on behalf of Employer under this
Section 3 shall be subject to all applicable federal, state and local payroll
withholding taxes.

 

d.               Consultant will not be reimbursed for any expenses incurred in
connection with the performance of this Agreement, unless approved in advance
and in writing by an authorized representative of Merit.

 

4.                                      Review and Revocation.  Consultant
understands and agrees that he has 21 days from the date he receives this
Agreement to consider the terms of and to sign this Agreement.  Consultant
understands that, at his sole and absolute discretion, he may sign this
Agreement prior to the expiration of the 21-day period.

 

Consultant further acknowledges and understands that he may revoke this
Agreement for a period of up to 7 days after he signs it (not counting the day
it was signed) and that the Agreement shall not become effective or enforceable
until the 7-day revocation period has expired.  To revoke this Agreement,
Consultant must give written notice stating that he wishes to revoke the
Agreement to General Counsel, Merit Medical Systems, Inc., 1600 Merit Drive,
South Jordan, UT 84095, Telefax: 801/208-4302.  If Consultant mails a notice of
revocation to Employer, it must be postmarked no later than 7 days following the
date on which he signed this Agreement (not counting the day it was signed) or
such revocation shall not be effective.

 

5.                                      Release of All Claims.  In consideration
for the payments stated in Section 3 and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Consultant, for himself and his heirs, assigns, and all persons and entities
claiming by, through, or under him, hereby irrevocably, unconditionally, and
completely releases, discharges, and agrees to hold Employer and its Affiliates,
individually or in any combination thereof (hereinafter collectively referred to
as “Releasees”), harmless of and from any and all claims, liabilities, charges,
demands, grievances, and causes of action of any kind or nature whatsoever,
including without limitation claims for contribution, subrogation, or
indemnification, whether direct or indirect, liquidated or unliquidated, known
or unknown, which Consultant had, has, or may claim to have against Releasees
(hereinafter collectively referred to as “Claim(s)”).

 

The release, discharge, and agreement to hold harmless set forth in this
Section 5 includes without limitation any Claim(s) that Consultant has, had, or
may claim to have against Releasees (a) for wrongful termination or discharge,
negligent or intentional infliction of emotional distress, breach of express or
implied contract of employment, any other written or oral agreement of any type
or kind, or otherwise, breach of the covenant of good faith and fair dealing,
defamation, breach of privacy, whistleblowing, employment-related torts,
negligence, or personal injury (whether physical or mental); (b) for any
Claim(s) arising under federal or state law, including without limitation Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans
with Disabilities Act, the Age Discrimination in Employment Act, the Utah
Antidiscrimination Act, or any other federal, state, or local law prohibiting
discrimination or harassment on the basis of race, color, religion, sex, age,
national origin, disability, or any other protected group status; (c) for any
Claim(s) arising under the Consultant Retirement Income Security Act (“ERISA”),
(d) for any Claim(s) arising under the Family and Medical Leave Act or any
similar family, medical, school, or other leave law under any Utah state,
county, or city law or ordinance; (e) for any Claim(s) for attorney’s fees or
costs, and (f) for any other Claim(s) in any way related to or arising out of
Consultant’s employment with Employer or the termination of that employment.

 

Nothing in this Agreement waives Consultant’s rights, if any, to continue
Consultant’s participation in Employer’s group health insurance plan, as allowed
by COBRA and the terms, conditions, and limitations of the plan.

 

2

--------------------------------------------------------------------------------


 

6.                                      Full and Complete Release.  Consultant
understands and agrees that he is releasing and waiving Claim(s) that he does
not know exist or may exist in his favor at the time he signs this Agreement
which, if known by him, would materially affect his decision to sign this
Agreement.  Nonetheless, for the purpose of implementing a full and complete
release and discharge of Releasees, Consultant expressly acknowledges that the
release set forth in Section 3 is intended to include in its effect, without
limitation, all Claim(s) which Consultant does not know or suspect to exist in
his favor and that the release set forth in Section 5 contemplates the
extinguishment of any such Claim(s).

 

7.                                      Covenant of Confidentiality.  Consultant
agrees that, as a material term of this Agreement and to protect the goodwill,
the Confidential Information (as defined below), and the business of Employer,
Consultant shall not, from the date of this Agreement through the end of the
Payout Period or at any time thereafter, without the express, prior written
consent of the President of Employer: (i) ever reveal, disclose, furnish, make
accessible, or disseminate any of Employer’s Confidential Information or any
other matter concerning the business affairs of Employer or of any customer or
vendor of Employer or (ii) ever use or exploit any of Employer’s Confidential
Information or any other matter concerning the business affairs of Employer or
of any customer or vendor of Employer for the personal and/or financial use,
gain, or benefit of Consultant or of any other person or entity or for any other
purpose.

 

For purposes of this Agreement, “Confidential Information” means individually or
in any combination thereof, all names, addresses, telephone numbers, contact
persons, and other identifying and confidential information about persons,
firms, corporations, and/or other entities that are or become customers,
accounts, licensors, vendors, and/or suppliers of goods or services to or of
Employer; customer lists; details of client or consultant contracts; details of
customer usage; non-public pricing policies; operational methods; marketing
plans or strategies; product and program developments and plans; research
projects; technology and technical processes; business acquisition plans;
personnel information and plans, including without limitation compensation and
contract terms; methods of production; inventions; improvements; designs;
original works of authorship; derivative works; formulas; processes;
compositions of matter; computer software and related information, including
without limitation programs, code, concepts, methods, routines, formulas,
algorithms, designs, specifications, architectures, or inventions embodied
therein, as well as all data, documentation, and copyrights related thereto;
patent applications; databases; mask works; trade secrets; know-how; ideas;
service marks; planned or proposed Website ideas and plans, including but not
limited to look and feel; and other intellectual property or proprietary
information rights and any and all rights, applications, extensions and renewals
in connection therewith (either proposed, filed, or in preparation for filing);
and financial information and general confidential business information of the
Employer.  Such information is confidential and unique, not generally known in
the industry, and gives the Employer a competitive advantage and significantly
enhances the Employer’s goodwill.

 

Notwithstanding the foregoing, Confidential Information excludes information not
protected by trademark, copyright, patent, or other similar state, federal, or
worldwide protection and that, through no fault of Consultant, is generally
known to the public, is generally employed in the medical device or equipment
manufacturing industry at or after the time Consultant first learns of such
information, or generic information or knowledge which the Consultant would have
learned in the course of similar employment or work elsewhere in the medical
device or equipment manufacturing industry; provided, however, that Consultant
shall bear the burden of proving that any information disclosed or used by
Consultant does not meet the definition of Confidential Information set forth
above and/or that the disclosure or use of Confidential Information occurred
through no fault of Consultant.

 

8.                                      Covenant Not to Provide Services /
Solicit Existing Customers.  Consultant acknowledges the character of Employer’s
business and the substantial amount of time, money, and effort that Employer has
spent and will spend in recruitment of clients, customers, and/or accounts.  As
a material term of this Agreement and to protect the goodwill, the Confidential
Information, and the business of Employer, Consultant covenants that, from the
date of this Agreement for a period of two (2) years, Consultant shall not,
anywhere in the United States, either individually or on behalf of or with any
person or entity, directly or indirectly (a) provide services relating to the
manufacture or sale of medical devices or equipment of the type and kind
manufactured and/or sold by Employer to any individual or entity that was a
customer, client, or account of Employer at the time Consultant’s employment
with Employer terminated or at any time during two (2) year period immediately
preceding such termination, (b) solicit or otherwise attempt to sell medical
devices or equipment of the type and kind manufactured and/or sold by Employer
to any individual or entity that was a customer, client, or account of Employer
at the time Consultant’s employment with Employer terminated or at any time
during the two (2) year period immediately preceding such termination,
(c) solicit or otherwise attempt to sell medical devices or equipment of the
type and kind manufactured and/or sold by Employer to any individual or entity
that was a prospective customer, client, or account whose business Consultant
solicited as a representative of or on behalf of

 

3

--------------------------------------------------------------------------------


 

Employer or with whom Consultant became acquainted or whose identity Consultant
learned of as a consequence of his employment with Employer within the six
(6) month period immediately preceding the termination of Consultant’s
employment with Employer, (d) solicit or otherwise deal with any clients,
vendors, or independent contractors of Employer in any manner designed to (or
that reasonably could) divert business from Employer, and/or (e) solicit or
otherwise induce any employee of Employer to terminate his/her employment with
Employer.

 

9.                                      Return of Goods to Employer.  Consultant
covenants and represents that he has returned to Employer all Confidential
Information, the cellular phone provided to him by Employer, all company credit
cards, office keys, etc. that he obtained or that were made available to him as
a consequence of his employment with Employer.  Notwithstanding the foregoing,
Consultant may retain the laptop computer provided for his use by Employer after
Employer has had the opportunity to erase all Confidential Information or other
matters Employer deems appropriate from such laptop computer.

 

10.                               Limited Covenant Not to Compete.  As a
material term of this Agreement and to protect the goodwill, the Confidential
Information, and/or the business of Employer, and Employer’s investment in the
training and education of Consultant, Consultant agrees that, during the
“Covenant Period” (as defined below), Consultant shall not, anywhere within the
State of Utah, directly or indirectly, either individually or on behalf of or
with any person or entity: (i) compete with or against Employer or engage in any
aspect of the medical device industry in competition with Employer;
(ii) directly or indirectly own, manage, operate, control, be employed by, or
provide management or consulting services to any person or entity (other than
Employer or any affiliate of Employer) that competes with, or is a competitor
of, Employer (“Competing Entity”); (iii) discuss the possibility of employment
or other relationship with any Competing Entity; (iv) render or provide any
services to or for any Competing Entity; or (v) discuss or otherwise deal with
any client or vendor of Employer regarding the extent or nature of the present
or future business of any client or vendor with Employer.  For purposes of this
Agreement, “Covenant Period” means the period beginning on the date of this
Agreement and continuing for two years (2) years.

 

11.                               Remedies.  In the event that Consultant fails
to perform any obligations set forth in Section 7  “Covenant of
Confidentiality,” Section 8 “Covenant Not to Provide Services / Solicit Existing
Customers,”  Section 10 “Limited Covenant Not to Compete,” or Section 15
“Nondisparagement,” then Consultant agrees that he will reimburse Employer for
all amounts paid by Employer.  The foregoing remedies are in addition to other
remedies that may be available to Employer under law.

 

12.                               Resignation as Officer.  Consultant hereby
resigns as an officer of Employer or any Affiliate, effective August 1, 2005.

 

13.                               Wages and Commissions Paid in Full.  Except as
specifically set forth in Section 1 above, Consultant acknowledges that he has
received all monies due and owing to Consultant from Employer, including without
limitation any monies due and owing to Consultant for wages, accrued but unused
vacation benefits, commissions, or otherwise and that he has no claim against
Employer whatsoever for the payment of any further wages, commissions, vacation
benefits, or other monies except as specifically set forth in Section 1. 
Consultant acknowledges and agrees that he shall not be eligible for vacation,
sick leave, retirement, life insurance, disability insurance, worker’s
compensation, or any other benefit that is or may become available to employees
of Employer.

 

14.                               Agreement Confidential.  This Agreement is
confidential information owned by Employer.  Consultant agrees that he shall not
disclose the terms of this Agreement except to the extent required by law. 
Notwithstanding the foregoing, Consultant may disclose the terms of this
Agreement to his spouse, attorney, and/or tax advisor.  If Consultant discloses
the terms of this Agreement to his spouse, attorney, and/or tax advisor, he will
advise such person that, as a condition of such disclosure, they must not
disclose the terms of this Agreement except to the extent required by law. 
Consultant acknowledges that Employer may be legally required to disclose the
terms of this Agreement.

 

15.                               Nondisparagement.  Consultant covenants that,
as an agreed on material term of this Agreement, he will not make any
disparaging remarks about Employer, or any director, officer, or employee of
Employer, and shall refrain from saying or doing anything that could in any way
hold Employer or any director, officer, or employee of Employer up to disrepute
in the eyes of any other person or entity or that could in any way interfere
with Employer’s current or future business plans or activities.

 

16.                               Not an Admission.  This Agreement does not
constitute an admission by Releasees, and Releasees specifically deny, that
Releasees have violated any contract, law, or regulation or that they, it, or
s/he

 

4

--------------------------------------------------------------------------------


 

has discriminated against Consultant or otherwise infringed on Consultant’s
rights and privileges or done any other wrongful act.

 

17.                               Severability.  If a court of competent
jurisdiction shall find that the provisions of Sections 5,7,8 and 10 of this
Agreement are unenforceable, whether in whole or in part, then Employer shall
have the right, at its sole option and to the extent allowed by applicable law,
to rescind this Agreement and to cease any payments due and/or to recover from
Consultant all sums paid by Employer to Consultant under Section 1 of this
Agreement.  Except as set forth in the immediately preceding sentence, if any
part of this Agreement is found to be unenforceable, the other provisions shall
remain fully valid and enforceable.  It is the intention and agreement of the
parties that all of the terms and conditions hereof be enforced to the fullest
extent permitted by law.

 

18.                               Entire Agreement.  This Agreement constitutes
the entire integrated understanding between the parties regarding the subject
matter hereof and supersedes all negotiations, representations, prior
discussions, and preliminary agreements between the parties with respect to the
subject matter hereof.  No promise, representation, warranty, or covenant not
included in this Agreement has been or is relied upon by either party. 
Notwithstanding any statute or case law to the contrary, this Agreement may not
be modified except by a written instrument signed by each of the parties,
whether or not such modification is supported by separate consideration.

 

19.                               Governing Law.  Notwithstanding any conflict
of laws provisions to the contrary, this Agreement shall be governed by the laws
of the State of Utah, and each party hereby expressly submits itself or himself
to the exclusive, personal jurisdiction of the courts situate in the State of
Utah with respect to any and all claims, demands, and/or causes of action
asserted or filed by any party in any way relating to, or arising out of, this
Agreement or the subject matter hereof.

 

20.                               Waiver.  Any waiver by any party hereto of any
breach of any kind or character whatsoever by any other party, whether such
waiver be direct or implied, shall not be construed as a continuing waiver of,
or consent to, any subsequent breach of this Agreement on the part of the other
party.  In addition, no course of dealing between the parties, nor any delay in
exercising any rights or remedies hereunder or otherwise, shall operate as a
waiver of any of the rights or remedies of the parties.

 

21.                               Binding Nature.  This Agreement shall inure to
and bind the heirs, devisees, executors, administrators, personal
representatives, successors, and assigns (as applicable) of the respective
parties hereto.

 

22.                               Headings.  The headings contained in this
Agreement are for ease of reference only and shall not limit or otherwise affect
the interpretation of this Agreement

 

23.                               Entire Agreement.  This Agreement contains the
entire integrated understanding of the parties with respect to the subject
matter of this Agreement and shall not be modified other than by an instrument
in writing signed by both Employer and Consultant.

 

24.                               Attorney’s Fees.  If a civil action or other
proceeding is brought to enforce this Agreement, the prevailing party shall be
entitled to recover reasonable attorney’s fees, costs, and expenses incurred, in
addition to any other relief to which such party may be entitled.

 

25.                               Knowing and Voluntary Execution.  Consultant
acknowledges that he has read this Agreement carefully and fully understands the
meaning of the terms of this Agreement.  Consultant acknowledges that he has
signed this Agreement voluntarily and of his own free will and that he is
knowingly and voluntarily releasing and waiving all Claim(s) that he has or may
have against Releasees.  Consultant further acknowledges that he has been
advised, by this Agreement, to consult with an attorney of his choice prior to
signing this Agreement.  Each party agrees that he or it shall be solely
responsible for any attorney’s fees incurred by that party in the negotiation
and execution of this Agreement.

 

5

--------------------------------------------------------------------------------


 

 

“EMPLOYEE”

 

DATED:

 

 

 

 

 

Bryan Lampropoulos

 

 

 

“EMPLOYER”

 

 

 

Merit Medical Systems, Inc.,

 

  a Utah corporation,

 

 

DATED:

 

 

By:

 

 


ITS:


 


 


 

 

6

--------------------------------------------------------------------------------